OPINION
{¶ 1} Allen Harris was found guilty after a trial by jury of the offenses of theft and grand theft of a motor vehicle, both as charged by indictment. Harris was sentenced concurrently to ten months imprisonment on the theft count and fifteen months on the grand theft of a motor vehicle count. He was also ordered to pay restitution.
 {¶ 2} Harris appealed, and in due course counsel was appointed to prosecute the appeal. On January 6, 2004, appointed appellate counsel filed an Anders brief pursuant to Anders v.California (1967), 386 U.S. 738, wherein he represented that he could find no potentially meritorious issues for appeal on behalf of Harris.
 {¶ 3} By decision and entry of January 22, 2004, we informed Harris that appointed appellate counsel had filed an Anders
brief and of the significance of an Anders brief, and we invited Harris to present any assignments of error in a pro se brief within sixty days of the date of our decision and entry.
 {¶ 4} No such pro se brief has been filed by Harris with this court.
 {¶ 5} Pursuant to our responsibilities under Anders, we have done a complete, independent review of the record and have concluded, as did appointed appellate counsel, that there are no potentially meritorious issues for appellate review.
 {¶ 6} Accordingly, the judgment appealed from will be affirmed.
Judgment affirmed.
Fain, P.J., and Young, J., concur.